Title: To James Madison from William C. C. Claiborne, 3 March 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 March 1803, “Near Natchez.” Has received JM’s 17 Jan. letter enclosing one from the Spanish minister to the intendant, which he forwarded to Hũlings with a copy of JM’s letter. The enclosed copy [not found] of a proclamation “lately issued at Orleans by the Intendant” will show how successful the steps taken to revoke the ban on the deposit have been. “The Port is now partially open, but much remains yet to be done, before the Trade is restored to its stipulated Channel.” Has heard “with great satisfaction” of Monroe’s appointment as minister to negotiate U.S. rights on the Mississippi with France. Has “the highest confidence in this Gentleman’s Capacity, as well as his Zeal, for the accomplishment of his mission in its fullest latitude.” Believes that the intendant will not immediately revoke the prohibitory ordinance unless the last letter from the Spanish minister or orders recently given by the Spanish government compel him to do so. “At the date of my last dispatches from Orleans, the French had not arrived, but they were daily expected.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:275.




   
   This was probably Morales’s 5 Feb. 1803 proclamation (see Hũlings to JM, 8 Feb. 1803, n. 1).


